Citation Nr: 1623329	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-17 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to April 1981 and from October 2004 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This case was initially before the Board in December 2014, when the Board remanded entitlement to an increased rating for PTSD and entitlement to service connection for sleep apnea for additional development and consideration.  The case was again before the Board in December 2015 and the Board granted entitlement to a rating of 70 percent for PTSD, granted entitlement to a TDIU and remanded entitlement to service connection for sleep apnea for additional development and consideration.  The claim of entitlement to service connection for sleep apnea now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the pendency of the appeal with respect to the above-captioned claim, the record reflects the Veteran has requested a Board hearing.  Specifically, in a September 2012 statement, submitted prior to certification of this appeal to the Board, the Veteran's representative stated that the above captioned claimant has requested a video and/or Travel Board hearing (whichever is fastest) with the Board of Veteran Appeals in regard to his pending appeal. 

However, the record does not reflect that the Veteran has been afforded the opportunity to present testimony before the Board with respect to the above-captioned claim, nor does the record reflect this hearing request has been withdrawn.  Thus, the Board finds that the Veteran should be afforded an opportunity to provide testimony on this issue at a Board hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the Veteran's current address and includes notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.  Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




